Exhibit 10.6

 

FIFTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of May 19, 2004 (this “Amendment”), is entered into among AMPHENOL
FUNDING CORP., a Delaware corporation (the “Seller”), AMPHENOL CORPORATION, a
Delaware corporation (“Amphenol”), FAIRWAY FINANCE COMPANY, LLC (as successor to
Pooled Accounts Receivable Capital Corporation), a Delaware limited liability
company (the “Purchaser”), and HARRIS NESBITT CORP. (formerly, Nesbitt Burns
Securities, Inc.), a Delaware corporation, as the agent for the Purchaser (in
such capacity, the “Agent”).

 

RECITALS:

 

WHEREAS, the Seller, Amphenol, the Purchaser and the Agent are parties to the
Amended and Restated Receivables Purchase Agreement dated as of May 19, 1997 (as
amended through the date hereof, the “Agreement”); and

 

WHEREAS, the parties hereto desire to further amend the Agreement as hereinafter
set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             Defined Terms.  Capitalized terms used but not defined herein
have the meaning set forth in the Agreement and Appendix A thereto. In addition,
the following terms have the following respective meanings:

 

2.             Amendments.

 

(a)           Section 1.02(a) of the Agreement is hereby amended and restated in
its entirety as follows:

 

(a) Purchase Limit. The Aggregate Investment would exceed an amount (the
“Purchase Limit”) equal to $85,000,000 as may be reduced pursuant to Section
1.06; or

 

(b)           Section 1.05(a) of the Agreement is hereby amended and restated in
its entirety as follows:

 

(a) The “Commitment Termination Date” shall be the earlier of (i) June 18, 2004
(as may be extended, the “Scheduled Commitment Termination Date”) and (ii) the
date of termination of the Commitment pursuant to Section 1.06 or Section 9.02.

 

--------------------------------------------------------------------------------


 

3.             Representations and Warranties. Each of the Seller (as to itself)
and Amphenol (as to itself and with respect to each other Originator) hereby
represents and warrants to the Purchaser and the Agent as follows:

 

(a)           Representations and Warranties. The representations and warranties
contained in Sections 6.01 and 6.02 of the Agreement are true and correct as of
the date hereof.

 

(b)           Enforceability. The execution and delivery by it of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part. The Agreement (as
amended hereby) is its valid and legally binding obligations, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

(c)           No Default. Both before and immediately after giving effect to
this Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

 

4.             Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “this Agreement,” “hereof,” “herein”
or words of similar effect referring to the Agreement shall be deemed to be
references to the Agreement as amended by this Amendment. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as set forth herein.

 

5.             Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Agent of the following, in form and substance
satisfactory to the Agent in its reasonable discretion:

 

(a)           an original of (i) this Amendment and (ii) the Fee Letter, dated
as of the date hereof, among Seller, Amphenol and the Agent (the “Fee Letter”),
in each case duly executed and delivered by each of the parties hereto or
thereto;

 

(b)           evidence that the payment of all invoiced costs and expenses of
the Purchaser, the Agent and their respective Affiliates (including, without
limitation, the reasonable fees and expenses of counsel) pursuant to Section
14.06(a)(i) of the Agreement; and

 

(c)           payment of that portion of the “Amendment Fee” (as defined in the
Fee Letter) due on or prior to the date hereof.

 

6.             Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

7.             Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

8.             Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

 

[signature pages follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

AMPHENOL FUNDING CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

AMPHENOL CORPORATION

 

 

 

By:

 

 

 

Name:

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

FAIRWAY FINANCE COMPANY, LLC,

 

as Purchaser

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

HARRIS NESBITT CORP., as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

By:

 

 

 

Name:

 

Title:

 

S-2

--------------------------------------------------------------------------------